NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims after final rejection, filed on March 16, 2022, is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on March 16, 2022 in response to the final rejection mailed on October 15, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on March 23, 2022, Ms. Nicole Ballew Chang requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 07-1850 the required fee of $840 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace the claims filed on March 16, 2022 with the following re-written claims. 

1-6.	(Canceled)

7.	(Currently Amended)  A method for producing tagatose, the method consisting of contacting fructose with an isolated Caldilinea sp. tagatose-bisphosphate aldolase , wherein the isolated Caldilinea sp. tagatose-bisphosphate aldolase has fructose-4-epimerase activity.

8.	(Previously Presented)  The method of claim 7, wherein the contacting is performed at a pH of 7.0 to 9.0 and at a temperature of 45°C to 80°C for 0.5 hours to 24 hours.

9-10.	(Canceled)

11.	(Currently Amended)  The method of claim 7, wherein the Caldilinea sp. tagatose-bisphosphate aldolase comprises thesequence identity to the amino acid sequence of SEQ ID NO: 1

Claim Rejections - 35 USC § 103
The rejection of claims 7-9 and 11 under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0186162 A1; cited on Form PTO-892 mailed on February 22, 2021) in view of Wichelecki et al. (WO 2017/059278 A1; cited on the IDS filed on February 19, 2020; hereafter “Wichelecki”) and the rejection of claim 10 further in view Nat. Prod. Rep. 19:261-277, 2002; cited on Form PTO-892 mailed on February 22, 2021) are withdrawn in view of the applicant’s cancellation of claims 9 and 10 and the applicant’s instant amendment to claim 7. According to MPEP 2111.03.II, “[t]he transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”. Thus, in view of the recitation of the transitional phase “consisting of”, claim 7 excludes contacting fructose with an enzyme other than the recited isolated Caldilinea sp. tagatose-bisphosphate aldolase that has fructose-4-epimerase activity and there is no teaching or suggestion in the prior art that the Caldilinea aerophila fructose 6-phosphate epimerase of Wichelecki converts fructose to tagatose. 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656